*358OPINION
BY THE COURT:
The above entitled cause is now being determined on defendant-appellee’s motion to dismiss plaintiff-appellant’s appeal on questions of law for the reason that the notice of appeal was not filed within the twenty days after the entry of judgment in the Commin Pleas Court.
Counsel for defendant-appellee have appended to their motion a memorandum. Counsel for plaintiff-appellant presents no brief as against the motion. The final entry filed December 22, 1943. omitting the formal parts, reads as follows:
“This cause comes on to be heard on the motion of defendant to strike the fourth amended petition from the files. Whereupon the court finds said motion to be well taken and sustains the same and the fourth amended petition is ordered striken from the files and this case is dismissed at costs to plaintiff. To all of which action and ruling of the court plaintiff, by his counsel, excepts.”
The original entry bears evidence of having been signed by counsel for plaintiff and defendant as well as the trial judge. On December 28, 1943, counsel for plaintiff filed a motion to strike the judgment entry from the files for the claimed reason that it does not conform to the decision rendered by the court.
While not important, it does appear from the memoranda accompanying the motion that counsel makes no reference to the claim that the judgment entry does not conform to the decision. This latter motion was overruled on January 21, 1944.
On February 10, 1944 counsel for plaintiff gave notice of appeal on questions of law from the judgment of the Common Pleas Court. The notice of appeal does not designate or identify the judgment appealed from. Again this is not important for the reason that we must determine what is the final judgment. We might guess that counsel for appel*359lant was of the opinion that the overruling of his motion to set the judgment aside was the final order. We come to this conclusion from the fact that his notice of appeal would be in time if this action of the court was the final order from which the appeal could be taken. ■
Decided July 8, 1944.
We have no difficulty in determining that the final judgment was the order of the court made December 22, 1943, striking plaintiff’s fourth amended petition from the files and dismissing the action at plaintiff’s costs.
It therefore follows that the notice of appeal was not filed within the twenty days prescribed under the law.
We have no alternative except to dismiss the appeal at appellant’s costs. Entry may be drawn accordingly.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.